970 So. 2d 881 (2007)
David E. JACKSON, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D07-2748.
District Court of Appeal of Florida, First District.
December 17, 2007.
*882 David E. Jackson, pro se, Petitioner.
Kim M. Fluharty, General Counsel, and Bradley R. Bischoff, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
Petitioner seeks certiorari review of the denial of a petition for writ of habeas corpus under Sheley v. Florida Parole Commission, 720 So. 2d 216 (Fla.1998). Because the facts of this case are substantially similar to Mathis v. Florida Parole Commission, 944 So. 2d 1182 (Fla. 1st DCA 2006), we grant the petition for writ of certiorari.
The Florida Parole Commission issued a warrant charging petitioner with violating the terms of conditional release supervision. The hearing examiner found petitioner guilty of violating a special condition of supervision by driving alone without the approval of his conditional release officer. Based on that finding, the Parole Commission revoked petitioner's conditional release. Neither the hearing examiner's disposition recommendation nor the Parole Commission's revocation order contained a finding that petitioner's action constituted a willful violation of a substantial condition of conditional release supervision. In Mathis, this court held that absent such a finding, the circuit court could not have reviewed the proceedings and determined that they were supported by competent substantial evidence and, because the circuit court did not apply the correct law, it could not have observed the essential requirements of the law. Accord Houck v. Fla. Parole Comm'n, 953 So. 2d 692 (Fla. 1st DCA 2007).
Accordingly, we grant the petition for writ of certiorari, quash the circuit court's order and remand for further proceedings.
BROWNING, C.J., KAHN and ROBERTS, JJ., concur.